thomas m comparini and vicki comparini petitioners v commissioner of internal revenue respondent docket no 6674-13w filed date ps filed with r’s whistleblower office w a claim for a whistleblower award under sec_7623 in w mailed four essentially identical letters to ps stating that ps are not eligible for an award and inviting ps to contact w with any questions ps later submitted additional information to w in support of ps’ claim in w sent a letter letter to ps stating that w determined your claim still does not meet our criteria for an award o ur determination remains the same and we are closing this claim ps peti- tioned this court under sec_7623 within days after receiving the letter r moved to dismiss this case for lack of jurisdiction held the letter constitutes a determination for purposes of sec_7623 r’s motion to dismiss for lack of jurisdiction will be denied thomas m and vicki comparini pro sese rachel g borden for respondent comparini v commissioner opinion colvin judge this case is before the court on respond- ent’s motion to dismiss for lack of jurisdiction for reasons discussed below we will deny respondent’s motion petitioners commenced this whistleblower proceeding pursuant to sec_7623 respondent then moved to dismiss for lack of jurisdiction and petitioners filed an objec- tion to respondent’s motion neither party requested a hearing and we conclude that none is necessary to decide respondent’s motion for purposes of deciding respondent’s motion we consider the following undisputed in the pleadings and documents relating to respondent’s motion to dismiss information contained background petitioners resided in illinois when they filed the petition on date petitioners filed with the internal_revenue_service irs a form_211 application_for award for original information the form was forwarded to the irs whistleblower office in ogden utah the whistleblower office processed petitioners’ application as four separate claims designated with numbers ending in and the whistleblower officer treated two of the claims and as if they had been made only by peti- tioner husband and the two other claims and as if they had been made only by petitioner wife the record does not indicate why the whistleblower office treated petitioners’ application as four separate claims the whistleblower office denied petitioners’ claims in four separate letters the two letters sent to petitioner husband dated date stated we have considered your application_for an award dated under internal_revenue_code sec_7623 an award may be paid only if the unless otherwise indicated section references are to the internal rev- enue code in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure we round monetary amounts to the nearest dollar neither party contends nor do we believe that the fact that the whis- tleblower office used four letters in instead of one to deny petitioners’ application has any bearing on the issues in dispute in this case united_states tax_court reports information provided results in the collection of additional tax penalties interest or other proceeds in this case the information you provided did not result in the collection of any proceeds therefore you are not eligible for an award although the information you submitted did not qualify for an award thank you for your interest in the administration of the internal revenue laws if you have any further questions in regards to this letter please feel free to contact the informant claims examination team at sincerely s cindy wilde supervisor-whistleblower office ogden the whistleblower office denied petitioner wife’s claims in two substantially identical letters dated date petitioners received the in date none of these letters refers to a determina- tion or states that a determination had been made letters letters four around date petitioners sent a letter to the whistleblower office in which they stated that they were submitting additional information and making additional claims for the years covered by the letters the whistle- blower office replied by letter dated date feb- ruary letter the date letter referred only to claim no and stated we considered the additional information you provided and determined your claim still does not meet our criteria for an award our determina- tion remains the same despite the information contained in your latest letter please keep in mind the confidentiality of the informants’ claims process and understand that we cannot disclose the facts surrounding an exam- ination ie taxes collected and audit examination although we are closing this claim we appreciate your interest in the compliance with the tax laws and in the informants’ claims for award program sincerely s cindy wilde supervisor-whistleblower office ogden petitioners filed a petition with this court on date under sec_7623 petitioners mailed the peti- tion to the court in an envelope postmarked date comparini v commissioner discussion the issue for decision is whether we have jurisdiction as a result of petitioners’ filing a petition within days after respondent mailed the letter i introduction the tax_court may exercise jurisdiction only to the extent expressly provided by congress see sec_7442 66_tc_61 see eg rules b sec_7623 provides that this court has juris- diction with respect to matters addressed in any determina- tion made in response to a whistleblower claim under sec_7623 more specifically sec_7623 provides that a ny determination regarding an award under paragraph or may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter thus this court has jurisdiction under sec_7623 when the irs makes any determination regarding an award under sec_7623 or and a petition invoking our jurisdic- tion over that matter is timely filed see 137_tc_37 to decide whether we have jurisdiction first we consider whether the letter constitutes a determination under sec_7623 second if it constitutes a determination we decide what effect if any the letters had on peti- tioners’ opportunity to invoke our jurisdiction under sec_7623 upon receipt of the letter ii whether the letter is a determination under sec_7623 we first decide whether the letter is a determination for purposes of sec_7623 petitioners filed the peti- para generally requires that the irs award an individual anywhere from to of the proceeds the irs collects as a result of pursuing an administrative or judicial action based on information furnished by an individual para generally provides that if proceeding with the action was primarily based on certain information other than that furnished by the individual the award should be no more than of the collected pro- ceeds para provides that the irs may reduce or deny an award other- wise payable under para or if the individual planned or initiated the conduct he or she reported united_states tax_court reports tion within days after the whistleblower office sent the letter that letter stated in pertinent part that w e considered the additional information you provided and determined your claim still does not meet our criteria for an award our determination remains the same and we are closing this claim the letter was the only letter the whistleblower office sent to petitioners stating that a determination had been made on their claim by referring to the determination and stating that the claim was being closed the letter made clear that the administrative process had concluded see 135_tc_70 holding that a letter rejecting whistleblower claims was a determina- tion for purposes of sec_7623 where the letter included the clause ‘an award_determination could not be made’ see also 142_tc_225 holding that a letter not identified as a determination but stating that t he employment_tax liability as determined by appeals will be assessed and you will receive a notice_and_demand for payment of the tax penalty and interest owed was a determination for purposes of sec_7436 a letter rejecting a whistleblower claim can be a deter- mination under sec_7623 even if it is not formatted as a determination see 142_tc_396 135_tc_70 we have reached a similar holding in other contexts see secc corp v commissioner t c pincite 142_tc_46 holding that letters stating they were not final determinations with respect to interest abatement were final determinations for purposes of sec_6404 craig v respondent does not challenge the timeliness of the petition as to the letter our holding is based on the text of the letter petitioners contend that they provided additional documents supporting and expanding their claims in holding that we have jurisdiction we have not considered the substance or significance of additional information petitioners sub- mitted after they received the letters we discuss infra pp an alternative ground for jurisdiction favored by judge halpern and judge lauber in their joint concurring opinion and based on petitioners’ disputed claims about the significance of these additional documents comparini v commissioner commissioner 119_tc_252 holding that a form decision letter issued after a cdp hearing erroneously labeled as an equivalent_hearing was a determination conferring jurisdiction under sec_6330 117_tc_159 holding that a writ- ten notice to proceed with a collection action constituted a determination under sec_6330 the letter contained a statement on the merits of petitioners’ whistleblower claim referred for the first time in a letter to claimants to a determination made on that claim and did not indicate that further administrative proce- dures were available to petitioners we conclude that it con- stitutes a determination for purposes of sec_7623 iii the effect if any of the letters on our jurisdiction over the letter we next consider respondent’s contention that we lack jurisdiction over the petition filed in response to the letter because it was filed untimely as to the letters a respondent’s argument respondent’s contention that the petition was untimely is based on opinions of this court in friedland v commis- sioner tcmemo_2011_90 friedland i and friedland v commissioner tcmemo_2011_217 friedland ii collec- tively friedland cases in the friedland cases the whistle- blower office sent to the claimant a letter in response to which the claimant did not file a petition and the whistle- blower office later sent another letter in response to which the claimant filed a petition we held that we lacked jurisdic- tion in both of those cases we discuss infra part iii b the texts of the letters in this case and the letters sent in the friedland cases we conclude infra part iii c that in contrast for example 30-day letters sent by the examination divi- sion typically state a proposed result and invite the taxpayer to seek re- view by the irs office of appeals it is well established that no particular words are required for our ju- risdiction under sec_7623 135_tc_70 in describing the text of the letter in the accompanying text we do not mean to imply that any of the particular words in the let- ter must be present in letters sent by the whistleblower office in other cases in order for this court to have jurisdiction united_states tax_court reports unlike the letters in the friedland cases the letters do not affect petitioners’ opportunity to invoke our jurisdiction over the letter b respondent’s letters sent to whistleblower claimants in this case the cooper case and the friedland cases cause confusion about the claimants’ opportunity to seek review in this court in considering the effect if any the letters had on our jurisdiction over the petition filed in response to the letter we will review the text of letters sent by the whistle- blower office to claimants in the instant case the friedland cases and to provide perspective the letter sent in cooper the letters stated that petitioners are not eligible for an award and invited them to contact the whistleblower office as stated supra p the letters stated that you are not eligible for an award and that i f you have any further questions in regards to this letter please feel free to contact the informant claims examination team at a phone number stated in the letter the letter rejecting the whistleblower claim in cooper v commissioner t c pincite stated that ‘an award deter- mination could not be made under sec_7623’ because petitioner ‘did not identify federal tax issue s upon which the irs will take action ’ fn ref omitted the letter also indicated that an award was not warranted for either claim because the taxpayer’s information did not result in the detection of the underpayment of taxes id we held that the letter contained a determination for pur- poses of sec_7623 and that we have jurisdiction over the petition timely filed on the basis of that letter id pincite- in friedland i the whistleblower received four letters from the whistleblower office relating to his claim the first letter dated date denied the claim and made no reference to further administrative procedures available to the whistleblower in addition the whistleblower office sent a letter to the claimant in friedland i stating that he would we do not have before us a petition filed in response to the let- ters and so we have no occasion to express our views as to whether we would have had jurisdiction if petitioners had filed a petition in comparini v commissioner have to appeal the determination through the court system not the whistleblower office friedland i slip op pincite the claimant in friedland i was also the claimant in friedland ii in friedland ii the claimant received three letters from the whistleblower office relating to his claim the first of those letters dated date denied the claim and made no reference to administrative procedures available to the whistleblower whatever the significance of the differences among these letters we do not expect whistleblower award claimants to parse letters they receive from the whistleblower office to identify slight variations in those letters for clues as to whether the 30-day period to file a petition has commenced as discussed below sec_7623 does not impose this burden c respondent’s argument gives insufficient regard to the text of sec_7623 as noted supra p sec_7623 provides that this court has jurisdiction with respect to matters addressed in any determination issued in response to a whistleblower claim under sec_7623 the tax_court did not expressly consider the significance of the grant of jurisdiction in sec_7623 over any timely petitioned determination in cooper in the friedland cases or in any other prior opinion we do so here the word any does not modify determination in any other statute describing our jurisdiction in comparison sec_6015 provides our jurisdiction to determine whether a taxpayer who filed jointly is entitled to relief from joint liability after the commissioner sends to the taxpayer a final_determination by providing the tax_court with jurisdiction over any timely petitioned determination sec_7623 in some respects parallels sec_6212 sec_6212 authorizes the commissioner to send more than one notice_of_deficiency for a taxable_period unless the taxpayer has timely filed a tax in cooper we found that the determination over which we exercised ju- risdiction was final we did not have before us a determination which was not final and so in cooper we made no holding regarding whether we would have jurisdiction over a determination which is not final united_states tax_court reports court petition in response to a prior notice_of_deficiency for that taxable_period this aspect of sec_6212 shows that in another area of our jurisdiction-deficiency cases-a peti- tioner may file a petition in response to more than one letter from the commissioner petitioners received letters from the whistleblower office in in response to which they did not file a petition and a letter in in response to which they did file a petition because sec_7623 provides this court with jurisdic- tion over any determination we hold that we have jurisdic- tion over the petition filed in response to the letter if it were otherwise the commissioner could largely frus- trate judicial review by issuing ambiguous denials that did not seem to be but were determinations sec_7623 provides an opportunity for petitioners to file a petition in sec_6212 provides in pertinent part as follows sec_6212 notice_of_deficiency a in general -if the secretary determines that there is a deficiency in respect of any_tax imposed by subtitle a or b or chapter or he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail c further deficiency letters restricted - general_rule - if the secretary has mailed to the taxpayer a notice_of_deficiency as pro- vided in subsection a and the taxpayer files a petition with the tax_court within the time prescribed in sec_6213 a the secretary shall have no right to determine any additional deficiency of income_tax for the same taxable_year see also gmelin v commissioner tcmemo_1988_338 aff ’d without pub- lished opinion 891_f2d_280 3d cir dictionary definitions are entirely consistent with everyday under- standing of any the american heritage dictionary 5th ed de- fines any as follows adj one some every or all without specification exceeding normal limits as in size or duration similarly in de- fining any webster’s third new international dictionary states adj one indifferently out of more than two one or some indis- criminately of whatever kind a one or another b one no matter what one c one or some of whatever kind or sort one some or all indiscriminately of whatever quantity a great unmeasured or unlimited in amount quantity number time or extent of course when construing the word any as when construing any statutory term we avoid literalistic interpretations that would contradict congressional in- tent or produce absurd results cf util air regulatory grp v epa u s ll ll 134_sct_2427 comparini v commissioner response to the letter even though they did not file a petition in response to the letters the court has gained a broader perspective on issues arising in the developing whistleblower area in the time since we decided the friedland cases in particular we have considered here distinctive language in sec_7623 - ie a ny determination emphasis added -that was not discussed by the court in the friedland cases taking into account this broader perspective and the language of the statute the court will not follow the holdings in the friedland cases to the extent they state or imply that it is not possible for the whistleblower office to issue as to a given claim more than one determination on which our jurisdiction might be based iv the joint concurring opinion the joint concurring opinion by judge halpern and judge lauber agrees with the court that we have jurisdiction here but prefers an alternative basis for our jurisdiction we base our jurisdiction on the text of the letter while the joint concurring opinion would base our jurisdiction on petitioners’ representations about materials they sent to the whistle- blower office after receiving the letters the main concern with the opinion of the court expressed in the joint concurring opinion is the way it han- dles the friedland cases which the joint concurring opinion would distinguish on their facts see joint concurring op pp contrary to the suggestion of the joint concurring opinion and as demonstrated by the difference of opinion evidenced between this report and the joint concur- ring opinion reasonable minds may differ as to the breadth and contours of the holdings in the friedland cases indeed the joint concurring opinion finds it necessary to resort to the record in friedland i to draw conclusions about its holding that are not apparent or inevitable from the text of the opinion itself see joint concurring op p we believe that the need to delve into the record of friedland i to posit a theory of the scope of its holding illustrates as well as any- thing can that both friedland cases are susceptible to the types of interpretations which we expressly disapprove today united_states tax_court reports without the need to decide hypothetical issues not before us in this case in addition while it is possible as the joint concurring opinion does to parse the friedland cases and find factual nuances that might be thought to distinguish them in one way or another from this case ultimately the factual distinc- tions are so tenuous that seeking to define our jurisdiction by reference to them risks contributing to confusion for claim- ants as to the proper time for filing a petition as described infra pp of the joint concurring opinion while also increasing the burdens on the court the joint concurring opinion states that in friedland ii the claimant provided no new information to the whistleblower office after receiving the first letter and in friedland i the claimant furnished additional information consisting not of factual documentation but of alleged legal authority that the court found to be gratuitous joint concurring op pp but here in contrast petitioners apparently provided additional documents supporting and expanding their claims see id p thus the essential difference between the analysis of the opinion of the court and that of the joint concurring opinion is that the opinion of the court bases our court’s jurisdiction on the text of the letter and the joint concurring opinion would find jurisdiction because peti- tioners represent that they made new claims and submitted additional materials to the whistleblower office after receiving the letters however the dispute between petitioners and the whistle- blower office about the significance of those additional mate- rials could not be more stark petitioners state that on date they provided documents supporting and expanding their claims in addition to documents they say they provided in their original submission to the whistleblower office in contrast on the basis of the flat rejection of petitioners’ claim made by the letter it appears that the whistleblower office completely disagreed with petitioners’ expansive representations about additional materials because the claimed documents are not in the record we cannot confirm petitioners’ description of the submissions comparini v commissioner the joint concurring opinion thus accepts as a basis for our jurisdiction petitioners’ unverified assertion that the addi- tional materials are new or noteworthy we believe this could invite abuse by unconscientious claimants in future cases equally problematic it would be burdensome and awkward for the court to verify claimants’ assertions about the new- ness or significance of additional materials by comparing them to the materials originally submitted to the whistle- blower office-all to decide not the merits of the case but merely the threshold question of jurisdiction the if there jurisdiction joint concurring opinion envisions the following process for delving into potentially massive amounts of mate- rials merely to resolve is any uncertainty about whether petitioners made addi- tional claims supported by additional documentation the court has ample tools at its disposal from stipulations to evidentiary hearings to eliminate that uncertainty see joint concurring op p the joint concurring opinion would resolve any doubt against respondent as the movant and in petitioners’ favor and we treat their followup letters as making a different or supplemental claim see id this approach is further explained as follows if there are factual uncertainties that must be resolved before ruling on a motion to dismiss the proper procedure is to resolve them or to assume facts as not favoring the movant respondent see id note thus using the approach urged by the joint concurring opinion claimants’ assertions about the newness or signifi- cance of their claims would be assumed correct unless the court undertakes a hearing using for purposes of discussion petitioners’ assertions about the record here to see whether the additional documents raise new or noteworthy claims compared to the documents previously submitted we find it unnecessary to address those knotty factual matters in deciding our jurisdiction and instead base our jurisdiction on the text of the letter the joint concurring opinion misstates the court’s holding as follows the court hold s that a claimant may file a petition at his option in response to any of a series of iden- this discussion relates to possible future cases and not to the conduct of petitioners united_states tax_court reports tical letters referring to the denial of his claim see id p on the contrary the court provides no views on a hypothetical case involving any of a series of identical let- ters and simply decides that the letter constitutes a determination and that its status as a determination is not negated as respondent contends in reliance on the friedland cases by the fact that the whistleblower office sent the letters the joint concurring opinion criticizes the statute because it fails to specify an unambiguous ‘ticket to the tax court’ joint concurring op pp the joint concurring opinion also disagrees with the reliance by the opinion of the court on the statute’s grant of our jurisdiction over any determination see id p the joint concurring opinion would provide jurisdiction here only if the letter acted on a new different or supplemental claim see id p in contrast we simply apply the plain language of the statute in the most straightforward fashion giving effect as best we can to every word that congress enacted including the word any v conclusion in deciding whether we have jurisdiction we are mindful that w here a statute is capable of various interpretations we are inclined to adopt a construction which will permit the court to retain jurisdiction without doing violence to the statutory language see lewy v commissioner t c pincite 140_tc_48 congress intended to provide a whistleblower claimant with the opportunity to invoke our jurisdiction after the commissioner acts on the claim to date many of those letters we have seen do not give claimants clear notice that the statutory 30-day period to file a petition has begun to run we believe that adoption of the commissioner’s conten- tions in this case would create an unnecessary trap for individuals seeking to invoke our jurisdiction under sec_7623 we conclude that the letter constitutes a deter- mination for purposes of sec_7623 comparini v commissioner to reflect the foregoing an appropriate order denying respondent’s motion to dismiss will be issued reviewed by the court thornton foley vasquez gale gustafson paris morrison and nega jj agree with this opinion of the court halpern and lauber jj concurring we agree that the date letter from the internal_revenue_service irs whistleblower office office embodies a determina- tion regarding an award within the meaning of sec_7623 and that because petitioners filed a petition within days of that letter the court has jurisdiction over this controversy we therefore concur in the result reached by the opinion of the court we write separately because we have concerns about certain portions of the analysis in the opinion and about how it treats our precedents in friedland v commissioner tcmemo_2011_90 101_tcm_1422 friedland i and friedland v commissioner tcmemo_2011_217 102_tcm_247 friedland ii collectively friedland cases sec_7623 provides that a ny determination regarding an award may within days of such deter- mination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter unlike most statutory provisions granting us jurisdiction sec_7623 does not prescribe any particular form of notice to the taxpayer or would-be petitioner indeed the statute does not literally require written notice of any kind it simply requires the making of a determination the statute’s failure to specify an unambiguous ticket to the tax_court has created serious interpretative and prac- tical problems both for whistleblowers and for the court these problems have been compounded by the office’s while the date letter referred only to what the whistle- blower office treated as one of four claims the record does not show in what respect it may have been a denial of part instead of all of peti- tioners’ claim and so we treat it as a denial of petitioners’ entire claim united_states tax_court reports habit-commendable in many respects-of communicating frequently with claimants during the claims investigation process these communications have employed verbiage that is sometimes inconsistent about the status of the claim under review in some cases this has caused claimants to file pre- mature petitions in our court fearing that the 30-day juris- dictional deadline would be triggered by an ambiguous communication that might later be deemed a determina- tion in other situations such as in the friedland cases and the instant case claimants have engaged in further discus- sions with the irs after receiving the initial letter they may then find themselves confronted with the assertion that they should have petitioned the court immediately in response to the first letter and that their claims are now time barred our main concern with the opinion of the court is the way it handles the friedland cases whose facts resemble those here if the court is going to hold that it has jurisdiction on the basis of the date letter notwithstanding the prior mailing of the letters it must either distinguish the friedland cases or disapprove them the court declines to do the former and while not explicitly overruling those precedents it does do the latter stating t he court will not follow the holdings in the friedland cases to the extent they state or imply that it is not possible for the whistle- blower office to issue as to a given claim more than one ‘determination’ on which our jurisdiction might be based see op ct p we disagree with this action for two reasons first the friedland cases are distinguishable on their facts and accordingly in order to find jurisdiction here there is no need to overrule or disapprove them second it is error to disapprove these cases because the court has not shown that they were wrongly decided in friedland i t c m cch pincite the office issued the claimant a letter stating that the claim had been evaluated and rejected the claimant made further inquiries by letter and telephone and he supplied additional informa- tion regarding his claim the record in friedland i indicates that this additional information consisted not of new factual material but of a letter attaching legal authorities the court described this information as gratuitous ibid comparini v commissioner the office in friedland i issued subsequent letters to the claimant confirming that his additional information had been received and considered but stating that the ‘deter- mination remains the same despite the information con- tained’ in the followup letters t c m pincite3 the court held that the first letter constituted a determina- tion denying the whistleblower’s claim and that t he subse- quent three letters merely reaffirmed the initial determina- tion in the first letter id pincite because the claimant did not file his petition within days after the first letter was issued the court held that it lacked jurisdiction under sec_7623 friedland ii involved the same claimant but a different claim in friedland ii 102_tcm_247 the office issued a letter on date in which it denied the whistleblower’s claim the claimant made one or more phone calls disputing the denial of his claim and sent a letter asking the office to reconsider its decision the office sent him two subsequent letters dated march and date that reaffirmed the march determination there is no indication that the claimant submitted additional informa- tion of any kind after receiving the march letter he filed his tax_court petition on date days after issuance of the march letter the court held that the march letter constituted the determination under sec_7623 and that it lacked jurisdiction because the claim- ant did not petition within days of that determination id pincite in the instant case the office processed petitioners’ application as four separate claims designated with num- bers ending in and see op ct p the office denied these claims in substantially identical letters dated october and date these letters informed petitioners that the information you provided did not result in the collection of any proceeds and stated that you are not eligible for an award see id pp because the irs is authorized to make a nondiscretionary award only if it collects proceeds based on information brought to the secretary’s attention by the claimant sec_7623 these letters unambiguously informed peti- tioners that their claim was denied the letters clearly embodied regarding final administrative decision a united_states tax_court reports petitioner s’ whistleblower claims 135_tc_70 and thus constituted a determination regarding an award that would have enabled petitioners to seek review in this court under sec_7623 in date petitioners sent a letter to the whistle- blower office in which they stated that they were submitting additional information and making additional claims for the years covered by the letters see op ct p this information according to petitioners included additional documents supporting and expanding their claims see id note in response to this supplemental submission the office sent petitioners a letter dated date which referred only to claim number it stated that your claim still does not meet our criteria for an award and that o ur determination remains the same despite the information con- tained in your latest letter see op ct p the petition was filed on date within days of the mailing of the date letter but more than three months after the mailing of the october and date letters here as in the friedland cases the office sent petitioners an initial letter embodying a determination that would have provided this court with jurisdiction then sent a subse- quent letter addressing their claims in the friedland cases we held that the claimant was required to petition the court in response to the first letter and that his attempted petition in response to the subsequent letter s was jurisdictionally out of time thus unless the friedland cases are distin- guished or disapproved or unless they are regarded as non- binding because they were issued as memorandum opinions their holdings dictate that we lack jurisdiction in the instant case because the petition was not filed within days of the first letter we believe that the friedland cases are factually distin- guishable in friedland ii the claimant did nothing after the opinion of the court declines to express a view on the question whether we would have had jurisdiction if petitioners had filed a petition in see op ct note the court could answer this question in the negative however only by disavowing our reasoning and result in cooper t c pincite and unless that question is answered in the affirmative there would be an obvious basis for distinguishing the friedland cases and no apparent reason for this case to be reviewed by the court conference comparini v commissioner receiving the first letter except complain about it he pro- vided no new information but simply sought reconsideration of the office’s prior adverse determination in friedland i t c m pincite the claimant furnished additional information consisting not of factual documentation but of alleged found to be gratuitous here petitioners stated that they were pro- viding additional documents and also said they were making additional claims for the years covered by the letters see op ct p and note legal authority that the court because petitioners in their followup letters stated that they were making additional claims supported by additional documentation it seems perfectly reasonable to regard them as having made a new additional or supplemental claim for an award and to treat the date letter as a deter- mination denying this new additional or supplemental claim if there is any uncertainty about this the court has ample tools at its disposal from stipulations to evidentiary hearings to eliminate that uncertainty since the court declines to deploy these tools we resolve any doubt against respondent as the movant and in petitioners’ favor and we treat their followup letters as making a different or supple- mental claim since the petition was filed within days of the office’s determination denying that different or supple- mental claim we can assume jurisdiction over this con- troversy consistently with our holdings in the friedland cases the opinion of the court declines to address these factual differences between the friedland cases and the instant case stating in holding that we have jurisdiction we have not considered the substance or significance of additional information petitioners submitted after they received the letters see op ct note we agree that in assessing its jurisdiction the court should focus carefully on the text of the letter ibid but the court necessarily must also contrary to the court’s assertion we are not accept ing as a basis for our jurisdiction petitioners’ unverified assertion that the additional mate- rials are new or noteworthy see op ct p the court seems to forget that it is ruling on a motion to dismiss if there are factual uncertainties that must be resolved before ruling on a motion to dismiss the proper pro- cedure is to resolve them or to assume facts as not favoring the movant respondent united_states tax_court reports consider to what that letter was responding was the office simply reiterating a determination that it had previously made as in the friedland cases or was it responding to something new and different the irs determination that affords this court jurisdiction is a determination regarding a claim for an award see sec_7623 petitioners stated in their date letter that they were making additional claims for the years cov- ered by the letters and were submitting additional documentation to support those claims see op ct p if in fact petitioners were making additional claims to which the date letter was responding that is a fact that cannot properly be ignored whether petitioners made dif- ferent or additional claims is critical in assessing whether this case differs in a legally significant way from the friedland cases the opinion of the court declines to examine the substance of petitioners’ supplemental claims or to distinguish the friedland cases on their facts but where it actually leaves the friedland holdings is not entirely clear the court says that it will not follow the holdings in the friedland cases to the extent they state or imply that it is not possible for the whistleblower office to issue as to a given claim more than courts must consider the substance of a claimant’s communications with the irs when addressing the scope of its jurisdiction in other con- texts for example when evaluating a jurisdictional challenge in a tax re- fund suit under the variance_doctrine a court must determine whether the claims asserted in the taxpayer’s refund_suit vary from the claims as- serted in the administrative refund claim see eg 748_f3d_225 5th cir 347_f3d_1067 8th cir 971_f2d_1576 11th cir ot- tawa silica co v united_states 699_f2d_1124 fed cir the opinion of the court suggests that it will be a daunting mission to ascertain when ruling on a motion to dismiss whether the office is simply reiterating a prior determination or rejecting a new or supple- mental claim see op ct p we disagree with that assessment in friedland ii it was obvious that the claimant who submitted no new in- formation was simply quarreling with the prior determination and in friedland i t c m pincite the court had no difficulty discerning that the claimant’s supplemental information was gratuitous the track record so far does not suggest that this exercise will be burdensome in any event the court is obligated to resolve factual disputes that bear upon the propriety of granting a motion to dismiss comparini v commissioner one ‘determination’ on which our jurisdiction might be based see op ct p but this apparent disapproval of the friedland cases makes little sense because neither opinion states or implies any such thing the court in friedland ii said that it was confronted with a substantially identical situation as in friedland i namely a situation where the office’s subsequent letters ‘merely reaffirmed the initial determination in the first letter ’ friedland ii t c m cch pincite quoting friedland i t c m cch pincite the friedland cases do not hold that it is impossible for the office to make more than one determination on the same claim rather they hold that this did not happen on the facts presented because the second letter was not a distinct determination but in effect a mere cross-reference to a prior determination the key questions we think are whether the claim and the determination remain the same the friedland cases considered the claims not to have changed and treated the subsequent letters as simply reiterating the denial of those claims but if the claim does change-eg if the claimant submits substantial additional documentation expands his existing claim or makes new claims-it is entirely possible for the office to make a second determination positive or negative that will afford us jurisdiction indeed that is exactly what we think happened here the office did make a second determination regarding petitioners’ universe of claims and because those claims had changed we have juris- diction to review the second determination consistently with the friedland cases if a rule_of law is to be generalized from the friedland cases it is that if a claimant fails timely to file a petition in response to a determination_letter and receives a subse- quent letter reiterating the same determination on the same claim the subsequent letter does not start another 30-day period for petitioning the tax_court the opinion of the court declines to address that critical question namely whether a second substantially identical denial letter can again if there is any uncertainty about the substantiality of peti- tioners’ supplemental claims or the office’s denial of them the proper pro- cedure is to resolve that factual dispute by an evidentiary hearing or oth- erwise united_states tax_court reports start another petition period the court rationalizes its refusal to address this problem on the ground that it pre- sents a hypothetical case see op ct p but this is exactly the fact pattern that the court believed it faced in both friedland cases we do not understand how the court can conclude that the friedland cases must be disapproved while declining to address as hypothetical the fact pattern that they display in ruling that a claimant may file a petition in response to any of a series of similar letters involving a negative determination on the same claim the court focuses on the phrase a ny determination regarding an award in sec_7623 it infers from congress’ use of the word any that a claimant may be able to file a petition in response to more than one letter from the commissioner see op ct pp the court analogizes this situation to one where the irs sends multiple notices of deficiency for a particular year enabling the taxpayer to file separate petitions in response to the various notices see id pp this analogy does not hold water when the commissioner sends multiple notices of deficiency for a given year the second notice invariably involves different determinations- eg different items of income different deductions or dif- ferent dollar amounts-from those in the first notice that is not so in the friedland paradigm in those cases the irs made a determination in the first letter-that the claim for an award was rejected-and issued a second letter that refused to disturb that very same determination in any event congress’ use of the word any will not bear the weight that the opinion of the court places upon it a common meaning of any is simply a or one see op ct note in the friedland cases the office made a deter- mination in the first letter the office then sent the claim- ant a second letter that said in effect we are not changing our determination that second letter did not constitute a the court’s analogy is also strained because there is a statutory regime in place to deal with the problem of multiple notices of deficiency sec_6212 prohibits the sending of a second notice_of_deficiency once the taxpayer has timely petitioned the court in response to an initial notice_of_deficiency for the same year except in cases of fraud jeopardy and ter- mination assessments and correction of mathematical errors comparini v commissioner distinct determination it simply repeated the determina- tion that had already been made the court’s holding that a claimant may file a petition at his option in response to any of a series of letters referring to the denial of his claim is difficult to reconcile with the day jurisdictional filing period that congress placed in sec_7623 the office has not hesitated to send multiple letters to claimants in an effort to demonstrate its good_faith in acknowledging their queries and submissions a claimant who has received a determination_letter denying his claim and who has neglected to file a tax_court petition within days may have little difficulty stimulating the issuance by that office of one or more additional letters reaffirming the previous letter s if each subsequent letter falls within the statutory phrase any determination claimants can end-run the 30-day jurisdictional filing period with comparative impunity the court provides no reason to believe that con- gress intended so unlikely a result in sum there is no dispute that the office can make more than one determination with respect to a claimant’s claim or universe of claims if the claim is different then the deter- mination will be different and this court can properly assume jurisdiction over the subsequent determination that is what we think the court should do here but if the claim is not different and the determination is the same and if the petition is filed more than days after the original deter- mination the court should hold that it lacks jurisdiction as the court in the friedland cases correctly did in light of the court’s holding the office might change its letter-writ- ing habits once it has sent the claimant a determination that denies his claim-that is a letter that constitutes a final administrative decision re- garding his claim cooper t c pincite-any response to a request for reconsideration might simply say we issued our determination denying your claim on date one would hope that the court would not regard this as a distinct determination that begins another 30-day jurisdictional filing period otherwise the office might be better off just ignoring all sub- sequent communications from claimants about their rejected claims on the basis of the text of the date letter and petitioners’ timely petition thereto the opinion of the court holds that the date letter constitutes a determination that we may review during that review surely respondent will ask us to undertake what the court sug- gests is a knotty factual inquiry see op ct p as to whether by continued united_states tax_court reports goeke holmes kerrigan and buch jj agree with this concurring opinion goeke and kerrigan jj concurring we continue to believe that 142_tc_225 was incorrectly decided and we find the citations of that opinion in the opinion of the court in this case to be misleading and unnecessary however the present matter does not involve a liability subject_to assessment which in itself distinguishes it from secc our dissent in secc rested on congress’ instruction to treat determinations of worker classification like notices of deficiency see id pincite goeke and kerrigan jj dis- senting citing sec_7436 on the basis of that instruction we relied on our notice_of_deficiency jurispru- dence to determine that the letter at issue was not a notice_of_determination of worker classification congress has not instructed us to treat whistleblower award determinations like notices of deficiency we noted this in our secc dissent in criticizing the court’s reliance on whistleblower cases to bolster its opinion id pincite simi- larly we think the opinion of the court’s references to secc here are misplaced as the opinion of the court notes we have often found that generic letters concerning whistleblower awards trigger our the date letter the office simply reiterated a prior determina- tion respondent’s view or rejected a new or supplemental claim peti- tioners’ view let us assume that the court finds the former ie that the office merely reiterated a prior determination what would the court then do would we put that finding aside and consider the merits of re- spondent’s twice-made determination if so we would be sanctioning a clear end run around the 30-day jurisdictional filing provision that con- gress has placed in the statute if we would not put the finding aside but instead dismiss the case for what at bottom would be petitioners’ failure to have petitioned timely in response to the first determination would we not however we labeled it be dismissing for lack of jurisdiction as we did in the friedland cases in any event the knotty factual inquiry likely can- not be avoided and we see no reason to postpone making it comparini v commissioner jurisdiction under sec_7623 on the basis of our whistleblower jurisprudence only we concur in the result here f
